Citation Nr: 0716071	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for multiple myeloma as due 
to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Togus, Maine.  The case 
was later transferred to the RO in New York New York.  

In May 2007, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.900 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for multiple 
myeloma which he claims is due to exposure to ionizing 
radiation.  Specifically, he contends that his radiation 
exposure occurred when he was part of the occupation forces 
that occupied Nagasaki in the weeks after the detonation of 
the atomic bomb on August 9, 1945.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. § 
1112; 38 C.F.R. § 3.309(d).  Multiple myeloma is one of these 
cancers.  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes multiple myeloma as claimed by the veteran.  38 
C.F.R. § 3.311(b) further states that, if the veteran has one 
of the radiogenic diseases, a dose estimate should be 
obtained and the case will be referred to the VA Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).

Service personnel records reflect that the veteran had 
service with the 2nd Battalion, 10th Marine Division from 
August 16, 1944, to July 20, 1945, and with the 4th 
Battalion, 10th Marine Division, from July 20, 1945, through 
November 30, 1945.  Service from that date forward appears to 
be with the 4th Battalion, 13th Marine Division, 5th Marine 
Division in San Francisco, California.  

The basis of the RO's denial of the claim is that the veteran 
was not exposed to radiation in that his service records did 
not reflect his presence in Nagasaki at the time of the 
detonation of the atomic bomb or thereafter.  Instead, it was 
asserted that the evidence showed that he was there prior to 
the detonation.  The RO noted that the evidence showed that 
he was with the 5th Marine Division at the time that the 2nd 
Marine Division was actually in occupied Japan.  The RO did 
not reference the veteran's period of time with the 4th 
Battalion from July 1945 to November 1945.  And, as noted in 
the veteran's statements, to include a video interview added 
to the record in 2004, the veteran claims that he was in 
Nagasaki in the weeks just after it was bombed on August 9, 
1945.  This would be during the period that he was with the 
4th battalion.  

Moreover, the Board has reviewed the video and finds that the 
veteran's statements to be compelling evidence that he was 
indeed in Nagasaki based on the details he provided regarding 
the building where his unit stayed approximately 10 miles 
outside of town and the details he provided as to what he saw 
when he ventured into the heart of the city.  On the video, 
the veteran stated that he recalled that his unit was in 
Nagasaki for a period of one to two months.  

Under 38 C.F.R. § 3.311(a)(2)(ii), "[i]n all claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946, dose data will be 
requested from the Department of Defense."  While the 
veteran's post-service manifestation of a radiogenic disease 
is based on such participation, no such data have been 
obtained, nor has there been any subsequent referral to the 
VA Under Secretary for Benefits for analysis.  See 38 C.F.R. 
§ 3.311(a)(1), wherein such action is stipulated in such 
circumstances.

In this case, it is the Board's conclusion that pursuant to 
38 C.F.R. § 3.311, the RO should write to the Defense Threat 
Reduction Agency (DTRA) and request a radiation dose 
estimate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a dose estimate 
from the DTRA.  In constructing the dose 
estimate, the DTRA should be requested to 
consider the veteran's active service as 
with the 2nd and 4th Battalions, and his 
statements about the circumstances of his 
service as provided in the claims file.  
This includes the interview of the veteran 
regarding his claim that is on a video 
recorded in 2004.  The information 
contained in the letter to DTRA should 
include the regulation under which the 
request is made (38 C.F.R. § 3.311); the 
veteran's name, address and phone number; 
the veteran's branch of service and 
service number; the veteran's social 
security number; the veteran's 
organization or unit of assignment at the 
time of exposure; dates of assignment at 
the radiation-risk activity; a full 
description of the duties at the radiation 
risk activity (with enclosure of copies of 
the veteran's statements and other 
pertinent documents); and a description of 
the disease claimed, to include the 
location of all tumors.  See VBA Fast 
Letter 04-20.  

2.  Then, the case should be referred to 
the Under Secretary for Benefits to obtain 
an opinion as to whether sound scientific 
and medical evidence supports the 
conclusion that it is at least as likely 
as not that the veteran's multiple myeloma 
resulted from exposure to ionizing 
radiation during active service.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



